Name: Council Decision (EU) 2019/854 of 15 April 2019 on the conclusion of the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade
 Type: Decision
 Subject Matter: forestry;  wood industry;  trade policy;  international affairs;  Asia and Oceania;  European construction;  trade
 Date Published: 2019-06-05

 5.6.2019 EN Official Journal of the European Union L 147/1 COUNCIL DECISION (EU) 2019/854 of 15 April 2019 on the conclusion of the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraphs of Article 207(3) and (4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In May 2003 the Commission adopted a Communication to the European Parliament and to the Council entitled Forest Law Enforcement, Governance and Trade (FLEGT): Proposal for an EU Action Plan which called for measures to address illegal logging by developing voluntary partnership Agreements with timber-producing countries (the EU Action Plan). Council conclusions on the EU Action Plan were adopted in October 2003 (2) and the European Parliament adopted a resolution on the subject on 7 July 2005 (3). (2) In accordance with Council Decision (EU) 2018/1528 (4), the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade (the Agreement) was signed on 19 October 2018, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 25 of the Agreement (5). Article 3 The European Commission shall represent the Union within the Joint Implementation Committee set up pursuant to Article 18 of the Agreement. The Member States may participate in meetings of the Joint Implementation Committee as members of the Union delegation. Article 4 For the purpose of amending the Annexes to the Agreement pursuant to Article 24 thereof, the Commission is authorised, in accordance with the procedure referred to in Article 11(3) of Council Regulation (EC) No 2173/2005 (6), to approve any such amendments on behalf of the Union. Article 5 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) The European Parliament gave its consent on 12 March 2019. (2) OJ C 268, 7.11.2003, p. 1. (3) OJ C 157 E, 6.7.2006, p. 482. (4) Council Decision (EU) 2018/1528 of 11 October 2018 on the signing, on behalf of the Union, of the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade (OJ L 257, 15.10.2018, p. 1). (5) The date of entry into force of the Agreement will be published in the Official Journal by the General Secretariat of the Council. (6) Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (OJ L 347, 30.12.2005, p. 1).